PER CURIAM.
*611Perficient, Inc. ("Perficient") appeals the trial court's grant of Continuant, Inc.'s ("Continuant's") motion to dismiss based on lack of personal jurisdiction in a breach of contract and unjust enrichment action. On appeal, Perficient argues that Missouri courts have personal jurisdiction over Continuant because Continuant has consented to all suits "arising out of or relating to its transaction of business [in Missouri]" by registering to transact business in Missouri and appointing a registered agent in the state. We affirm.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).